Van Hoesen, J.
I am in favor of affirming the judgment. There is no clear and unmistakable fraud on the part of the assignors. The charge of fraud rests upon inferences, suspicions, and computations. As those do not make a strong case, we are asked to draw an unfavorable conclusion from the fact that the wives of the assignors were not called as witnesses. We see no reason to suspect that the assignors have suppressed testimony that was needed to explain their acts, and remove a well-grounded presumption of fraud. The testimony of Mr. Phraner, one of the assignors, was satisfactory to the referee, and I see no reason why it ought not to have been so. I am in favor of affirming the judgment upon the report of the referee. All concur.